On Motion for Rehearing.
We are unable to agree with appellant’s contention that Article 1114a, Vernon’s Ann.Civ.Stats., prohibits the simultaneous issuance of tax bonds and revenue bonds, for the purposes disclosed by the propositions voted upon at the election of September 14, 1940.
This article adopted by the Foi'ty-third • Legislature in 1933 reads as ■ follows: “Projects financed in accordance with this law are hereby declared to be self liquidating in character and supported by charges other than by taxation.”
This article is apparently a legislative declaration relating to the eligibility for purchase of securities issued under Article 1111 et seq., Vernon’s Ann.Civ.Stats., in accordance with the provisions of the Emergency Relief and Construction Act of 1932. See 15 U.S.C.A. § 605b.
We adhere to our holdings heretofore expressed and overrule appellant’s motion for rehearing.